DETAILED ACTION
In response to communications filed 14 April 2021, claims 1, 7, and 14 are amended per applicant’s request. Claims 1, 3, 5-7, 9, 11-14, 16, and 18-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “Claims 1, 3, 5, 7, 9, 11, 14, 16, and 18 are Non-Obvious Over Gao in View of Claessens, and further in View of Bajpai,” filed 14 April 2021, with respect to claims 1, 7, and 14 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation - 35 USC § 101
Regarding claims 14, 16, and 18-20, the “One or more computer-readable media” are interpreted in view of paragraph [0064] of the specification, i.e., “defined herein, the computer readable media does not include transitory media, such as modulated data signals and carrier waves.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, and 14 recite “using an absolute positioning method of Cascading Style Sheets (CSS).” CSS is a style sheet language specification, and as such, there multiple releases and implementations of the specification, and additional releases/implementations may be issued in the future. The claim scope is therefore uncertain since the claimed use of CSS does not properly identify any particular language specification; the metes and bounds of any method of CSS is therefore unknown and could change as new specifications are released. Claims 3, 5-6, 9, 11-13, 16, and 18-21 are rejected because they inherit this deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0330429 A1) in view of Claessens (US 2015/0178786 A1), Bajpai et al. (US 2016/0019620 A1), and w3schools.com, “CSS Positioning.”

Regarding claim 1, Gao teaches a method, comprising:
receiving input information of a user;  extracting one or more keywords from the input information of the user (see Gao [0050], “user 101 conducts a keyword search”); and
performing a search based on the one or more keywords to obtain at least two data objects, each data object comprising at least one picture (see Gao [0050]-[0053], a search is performed based on the keywords to obtain a “set of items” and “set of images”).
Gao does not explicitly teach
determining an identifier of each data object;
extracting at least partial images from respective pictures of the at least two data objects; and
generating a combined image based on the at least partial images, the combined image further comprising the identifier of each data object and link information of each data object, 
sending the combined image for presentation to the user.
However, Claessens teaches
determining an identifier of each data object (see Claessens [0207], “product information”);
extracting at least partial images from respective pictures of the at least two data objects (see Claessens [0099]-[0100], “separate the object(s) of interest, contained in the images, from their background”); 
generating a combined image based on the at least partial images, the combined image further comprising the identifier of each data object and link information of each data object, wherein the identifier of the each data object is labeled at a position of a portion of image associated with the each data object in the combined image (see Claessens [0099]-[0100] and [0207], “image collage . . . Each product image layer may define the position of one of the product images . . . together with additional information . . .  product information . . . URL to the online product page”), and
the link information of the each data object is a Uniform Resource Locator address of a detail page of the each data object  (see Claessens [0207], “URL to the online product page”); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and present an image collage with additional information, as taught by Claessens, in combination with the techniques taught by Gao, because “for a visually appealing contextual ad creation, selection and delivery system to be viable in the current market of ever growing availability of web images, it is required to provide an automated process for extracting image and text data from web images, as well as to provide a programmatic method for selecting and composing ads or ad components, visually and contextually matched to the data, extracted from the procured image” (see Claessens [0012]).
Gao as modified does not explicitly teach wherein a position of the link information of the each data object is set at a same position of the portion of the image associated with each data object in the combined image.
However, Bajpai teaches wherein a position of the link information of the each data object is set at a same position of the portion of the image associated with each data object in the combined image (see Bajpai [0046]-[0047], “Each of the images . . . may include information that identifies the URL for the product,” where [0021] teaches that the link information is set at a same position, because clicking on the image selects the link information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the link information, as taught by Bajpai, in combination with the techniques taught by Gao as modified, because “When an image shown 
Gao as modified does not explicitly teach wherein the identifier of each data object is labeled as a page element using an absolute position method of Cascading Style Sheets (CSS).
However, w3schools.com teaches w3schools.com wherein the identifier of each data object is labeled as a page element using an absolute position method of Cascading Style Sheets (CSS) (see w3schools.com, page 2, section “Absolute Positioning,” “absolute position element”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the absolute positioning method of CSS, as taught by w3schools.com, with the techniques taught by Gao as modified, because “Absolutely positioned elements can overlap other elements” (see w3schools.com, page 2, section “Absolute Positioning”).

Regarding claim 7, Gao teaches an information publishing apparatus, comprising:
one or more processors, memory, coupled to the one or more processors, the memory storing thereon computer-readable instructions executable by one or more processors, that when executed by the one or more processors (see Gao [0088]),
causes the one or more processors to perform acts including:
receiving input information of a user; extracting one or more keywords from the input information of the user (see Gao [0050], “user 101 conducts a keyword search”); and

Gao does not explicitly teach
determining an identifier of each data object;
extracting at least partial images from respective pictures of the at least two data objects; and
generating a combined image based on the at least partial images, the combined image further comprising the identifier of each data object and link information of each data object, wherein the identifier of the each data object is labeled at a position of a portion of image associated with the each data object in the combined image, and the link information of the each data object is a Uniform Resource Locator address of a detail page of the each data object; and
sending the combined image for presentation to the user.
However, Claessens teaches
determining an identifier of each data object (see Claessens [0207], “product information”);
extracting at least partial images from respective pictures of the at least two data objects (see Claessens [0099]-[0100], “separate the object(s) of interest, contained in the images, from their background”); 
generating a combined image based on the at least partial images, the combined image further comprising the identifier of each data object and link information of each data object, 
the link information of the each data object is a Uniform Resource Locator address of a detail page of the each data object  (see Claessens [0207], “URL to the online product page”); and
sending the combined image for presentation to the user (see Claessens [0099]-[0100] and [0207]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and present an image collage with additional information, as taught by Claessens, in combination with the techniques taught by Gao, because “for a visually appealing contextual ad creation, selection and delivery system to be viable in the current market of ever growing availability of web images, it is required to provide an automated process for extracting image and text data from web images, as well as to provide a programmatic method for selecting and composing ads or ad components, visually and contextually matched to the data, extracted from the procured image” (see Claessens [0012]).
Gao as modified does not explicitly teach wherein a position of the link information of the each data object is set at a same position of the portion of the image associated with each data object in the combined image.
However, Bajpai teaches wherein a position of the link information of the each data object is set at a same position of the portion of the image associated with each data object in the combined image (see Bajpai [0046]-[0047], “Each of the images . . . may include information that identifies the URL for the product,” where [0021] teaches that the link information is set at a same position, because clicking on the image selects the link information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the link information, as taught by Bajpai, in combination with the techniques taught by Gao as modified, because “When an image shown in the content item is selected (e.g., clicked on), the web browser of the computing device may be directed to a webpage allowing for selection of product quantity and other attributes if applicable ( e.g., size, color), and initiation of order placement of a product depicted in the selected image” (see Bajpai [0021]).
Gao as modified does not explicitly teach wherein the identifier of each data object is labeled as a page element using an absolute position method of Cascading Style Sheets (CSS).
However, w3schools.com teaches w3schools.com wherein the identifier of each data object is labeled as a page element using an absolute position method of Cascading Style Sheets (CSS) (see w3schools.com, page 2, section “Absolute Positioning,” “absolute position element”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the absolute positioning method of CSS, as taught by w3schools.com, with the techniques taught by Gao as modified, because “Absolutely positioned elements can overlap other elements” (see w3schools.com, page 2, section “Absolute Positioning”).

Regarding claim 14, Gao teaches one or more computer-readable media storing executable instructions that, when executed by one or more processors, to cause the one or more processors (see Gao [0088]) to perform acts comprising:
receiving input information of a user; extracting one or more keywords from the input information of the user (see Gao [0050], “user 101 conducts a keyword search”); and
 performing a search based on the one or more keywords to obtain at least two data objects, each data object comprising at least one picture (see Gao [0050]-[0053], a search is performed based on the keywords to obtain a “set of items” and “set of images”).
Gao does not explicitly teach
determining an identifier of each data object;
extracting at least partial images from respective pictures of the at least two data objects; and
generating a combined image based on the at least partial images, the combined image further comprising the identifier of each data object and link information of each data object, wherein the identifier of the each data object is labeled at a position of a portion of image associated with the each data object in the combined image, and the link information of the each data object is a Uniform Resource Locator address of a detail page of the each data object; and
sending the combined image for presentation to the user.
However, Claessens teaches

extracting at least partial images from respective pictures of the at least two data objects (see Claessens [0099]-[0100], “separate the object(s) of interest, contained in the images, from their background”); 
generating a combined image based on the at least partial images, the combined image further comprising the identifier of each data object and link information of each data object, wherein the identifier of the each data object is labeled at a position of a portion of image associated with the each data object in the combined image (see Claessens [0099]-[0100] and [0207], “image collage . . . Each product image layer may define the position of one of the product images . . . together with additional information . . .  product information . . . URL to the online product page”), and
the link information of the each data object is a Uniform Resource Locator address of a detail page of the each data object  (see Claessens [0207], “URL to the online product page”); and
sending the combined image for presentation to the user (see Claessens [0099] and [0207]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate and present an image collage with additional information, as taught by Claessens, in combination with the techniques taught by Gao, because “for a visually appealing contextual ad creation, selection and delivery system to be viable in the current market of ever growing availability of web images, it is required to provide 
Gao as modified does not explicitly teach wherein a position of the link information of the each data object is set at a same position of the portion of the image associated with each data object in the combined image.
However, Bajpai teaches wherein a position of the link information of the each data object is set at a same position of the portion of the image associated with each data object in the combined image (see Bajpai [0046]-[0047], “Each of the images . . . may include information that identifies the URL for the product,” where [0021] teaches that the link information is set at a same position, because clicking on the image selects the link information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the link information, as taught by Bajpai, in combination with the techniques taught by Gao as modified, because “When an image shown in the content item is selected (e.g., clicked on), the web browser of the computing device may be directed to a webpage allowing for selection of product quantity and other attributes if applicable ( e.g., size, color), and initiation of order placement of a product depicted in the selected image” (see Bajpai [0021]).
Gao as modified does not explicitly teach wherein the identifier of each data object is labeled as a page element using an absolute position method of Cascading Style Sheets (CSS)
However, w3schools.com teaches w3schools.com wherein the identifier of each data object is labeled as a page element using an absolute position method of Cascading Style Sheets (CSS) (see w3schools.com, page 2, section “Absolute Positioning,” “absolute position element”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the absolute positioning method of CSS, as taught by w3schools.com, with the techniques taught by Gao as modified, because “Absolutely positioned elements can overlap other elements” (see w3schools.com, page 2, section “Absolute Positioning”).

Regarding claims 3 and 16, Gao as modified teaches wherein the data objects are obtained by performing the search in different categories (see Gao [0052] and [0057], where searching “based on item type” performs the search in different categories).

Regarding claims 5 and 18, Gao as modified teaches wherein generating the combined image based on the at least partial images comprises: combining the partial images of the data objects according to different sizes and/or positions to generate a combined image of a designated size (see Gao [0060]-[0061] and Claessens [0185] and [0207], “product image layer may define the position of one of the product images”).

Regarding claim 9, Gao as modified teaches wherein performing the search based on the one or more keywords to obtain at least two data objects comprises: searching in different 

Regarding claim 11, Gao as modified teaches the acts further comprising: combining the partial images of the data objects according to different sizes and/or positions to generate a combined image of a designated size (see Gao [0060]-[0061] and Claessens [0185] and [0207], “product image layer may define the position of one of the product images”).

Claims 6, 12-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2018/0330429 A1) in view of Claessens (US 2015/0178786 A1), Bajpai et al. (US 2016/0019620 A1), and w3schools.com, “CSS Positioning,” as applied to claims 1, 7, and 14 above, and further in view of Kubicki et al. (US 2014/0279195 A1).

Regarding claims 6 and 19, Gao as modified does not explicitly teach wherein the data objects are obtained by performing the search in stores of multiple merchants.
However, Kubicki teaches wherein the data objects are obtained by performing the search in stores of multiple merchants (see Kubicki [0068] and [0075], “plurality of online merchants”).
It would have been obvious to one of ordinary skill in the art to perform the search in stores of multiple merchants, as taught by Kubicki, in combination with the techniques taught by Gao as modified, because “There are times when a person, a vendor, or a manufacturer wants to create a list of products being sold at a list of retailers . . . The information regarding 

Regarding claim 12, Gao as modified does not explicitly teach wherein performing the search based on the one or more keywords to obtain at least two data objects comprises: performing the search in stores of multiple merchants to obtain the at least two data objects.
However, Kubicki teaches wherein performing the search based on the one or more keywords to obtain at least two data objects comprises: performing the search in stores of multiple merchants to obtain the at least two data objects (see Kubicki [0068] and [0075], “plurality of online merchants”).
It would have been obvious to one of ordinary skill in the art to perform the search in stores of multiple merchants, as taught by Kubicki, in combination with the techniques taught by Gao as modified, because “There are times when a person, a vendor, or a manufacturer wants to create a list of products being sold at a list of retailers . . . The information regarding the closely relate products is useful for various applications, including competitive pricing, enforcing minimum price monitoring (MAP) violation, commerce analytics, and marketing” (see Kubicki [0004]).

Regarding claim 13
However, Kubicki teaches establishing a weight model (see Kubicki [0060] and [0070]-[0071], a “weight relationship” model is establish by increasing a “weight counter for the specification key”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish a weight model, as taught by Kubicki, in combination with the techniques taught by Gao as modified, because the a weight model may be used to determine the “closeness score between the first and second products” (see Kubicki [0072]).
Gao as modified teaches wherein performing the search based on the one or more keywords to obtain at least two data objects comprises: performing the search based on the one or more keywords by establishing a weight model using the one or more keywords as an input set and performing a semantic search using the weight model to obtain the at least two data objects (see Gao [0050]-[0053] and Kubicki [0060] and [0070]-[0071], where the search, taught by Gao, is performed using the weight model taught by Kubicki).

Regarding claim 20, Gao as modified does not explicitly teach establishing a weight model.
However, Kubicki teaches establishing a weight model (see Kubicki [0060] and [0070]-[0071], a “weight relationship” model is establish by increasing a “weight counter for the specification key”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish a weight model, as taught by Kubicki, in combination 
Gao as modified teaches wherein performing the search based on the one or more keywords comprises establishing a weight model using the one or more keywords as an input set and performing a semantic search using the weight model to obtain the at least two data objects (see Gao [0050]-[0053] and Kubicki [0060] and [0070]-[0071], where the search, taught by Gao, is performed using the weight model taught by Kubicki).	
	
Regarding claim 21, Gao as modified does not explicitly teach establishing a weight model.
However, Kubicki teaches establishing a weight model (see Kubicki [0060] and [0070]-[0071], a “weight relationship” model is establish by increasing a “weight counter for the specification key”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish a weight model, as taught by Kubicki, in combination with the techniques taught by Gao as modified, because the a weight model may be used to determine the “closeness score between the first and second products” (see Kubicki [0072]).
Gao as modified does not explicitly teach wherein performing the search based on the one or more keywords comprises establishing a weight model using the one or more keywords as an input set and performing a semantic search using the weight model to obtain the at least two data objects (see Gao [0050]-[0053] and Kubicki [0060] and [0070]-[0071], where the search, taught by Gao, is performed using the weight model taught by Kubicki).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158